

EXHIBIT 10.15


DRIVE SHACK INC.
2018 OMNIBUS INCENTIVE PLAN


DIRECTOR RESTRICTED STOCK UNIT AWARD AGREEMENT

This Director Restricted Stock Unit Award Agreement (this “Agreement”), dated as
of [●] (such date, “Date of Grant”), is made by and between Drive Shack Inc., a
Maryland corporation (the “Company”), and [●] (the “Participant”). Capitalized
terms not defined herein shall have the meaning ascribed to them in the Drive
Shack Inc. 2018 Omnibus Incentive Plan (the “Plan”). Where the context permits,
references to the Company shall include any successor to the Company.
1. Grant of Restricted Stock Units. The Company hereby grants to the Participant
[●] restricted stock units (the “RSUs”), subject to all of the terms and
conditions of this Agreement and the Plan.
2. Form of Payment. Except as otherwise provided in the Plan or in Section 8
hereof, each RSU granted hereunder shall represent the right to receive one
(1) share of Common Stock (a “Share”), which shall be issued to the Participant
pursuant to the terms of Section 3(b) hereof.
3. Vesting and Settlement.
(a)    The RSUs shall become vested in full on the first anniversary of the
applicable Date of Grant; provided that the Participant remains in continuous
service as a member of the Board through, and has not given or received a notice
of termination of such service as of, the first anniversary of such applicable
Date of Grant. Notwithstanding the foregoing, in the event that the
Participant’s service as a member of the Board ends on account of the
Participant’s death or Disability at any time, all unvested RSUs not previously
forfeited shall immediately vest on such date service ends.
(b)    The Shares subject to the RSUs shall become issuable hereunder (provided,
that such issuance is otherwise in accordance with federal and state securities
laws) as soon as practicable following the date on which they vest in accordance
with Section 3(a) and in no event later than March 15 of the year following the
year in which they vest.
4. Restrictions.
(a)    The RSUs may not be sold, assigned, transferred, pledged, hypothecated or
otherwise disposed of or encumbered, and shall be subject to a risk of
forfeiture until they vest in accordance with Section 3(a) and any additional
requirements or restrictions contained in this Agreement or in the Plan have
been otherwise satisfied, terminated or expressly waived by the Company in
writing.
(b)    Except as otherwise provided under the terms of the Plan or in Section
3(a) hereof, if the Participant’s service as a member of the Board is terminated
for any reason, this Agreement shall terminate and all rights of the Participant
with respect to RSUs that have not


1

--------------------------------------------------------------------------------




vested shall immediately terminate. Except as otherwise provided under the terms
of the Plan or in Section 3(a) hereof, the RSUs that are subject to restrictions
upon the date of termination shall be forfeited without payment of any
consideration, and neither the Participant nor any of the Participant’s
successors, heirs, assigns, or personal representatives shall thereafter have
any further rights or interests in such RSUs.
5. Voting and Other Rights. The Participant shall have no rights of a
stockholder (including the right to distributions or dividends) until Shares are
issued following vesting of the Participant’s RSUs; provided, that with respect
to the period commencing on the date an RSU becomes vested and ending on the
date the Shares subject to such RSU are issued pursuant to this Agreement, the
Participant shall be eligible to receive an amount of cash or property equal to
the product of (i) the number of Shares to be delivered as a result of such
vesting, and (ii) the amount of cash or property distributed with respect to an
outstanding Share during such period, which amount of cash or property shall be
paid to the Participant on the date such Shares are issued. No interest or other
earnings will be credited with respect to such payment.
6. Agreement Subject to Plan. This Agreement is made pursuant to all of the
provisions of the Plan, which is incorporated herein by this reference, and is
intended, and shall be interpreted in a manner, to comply therewith. In the
event of any conflict between the provisions of this Agreement and the
provisions of the Plan, the provisions of the Plan shall govern.
7. Taxes. The Participant understands that the Participant (and not the Company)
shall be responsible for any tax liability that may arise as a result of the
transactions contemplated by this Agreement.
8. Section 409A Compliance. The intent of the parties is that the payments and
benefits under this Agreement comply with Section 409A of the Code to the extent
subject thereto, and, accordingly, to the maximum extent permitted, this
Agreement shall be interpreted and administered to be in compliance therewith.
Notwithstanding anything contained herein to the contrary, to the extent
required in order to avoid accelerated taxation and/or tax penalties under
Section 409A of the Code, the Participant shall not be considered to have
terminated service with the Company and its Affiliates for purposes of this
Agreement until the Participant would be considered to have incurred a
“separation from service” within the meaning of Section 409A of the Code. Any
payments described in this Agreement that are due within the “short-term
deferral period” as defined in Section 409A of the Code shall not be treated as
deferred compensation unless applicable law requires otherwise. Notwithstanding
anything to the contrary in this Agreement, to the extent that any payment
(including Share delivery) is to be made upon a separation from service and such
payment would result in the imposition of any individual penalty tax and late
interest charges imposed under Section 409A of the Code, such payment shall
instead be made on the first business day after the date that is six (6) months
following such separation from service (or upon the Participant’s death, if
earlier). The Company makes no representation that any or all of the payments
under this Agreement comply with Section 409A of the Code and makes no
undertaking to preclude Section 409A of the Code from applying to any such
payments or benefits. The Participant shall be solely responsible for the
payment of any taxes and penalties incurred under Section 409A of the Code.


2

--------------------------------------------------------------------------------




9. Governing Law. This Agreement shall be governed by, and construed in
accordance with the laws of the State of Maryland, without giving effect to the
principles of conflict of laws of such state.


10. Agreement Binding on Successors. The terms of this Agreement shall be
binding upon the Participant and upon the Participant’s heirs, executors,
administrators, personal representatives, transferees, assignees and successors
in interest, and upon the Company and its successors and assignees, subject to
the terms of the Plan.
11. No Assignment. Notwithstanding anything to the contrary in this Agreement,
neither this Agreement nor any rights granted herein shall be assignable by the
Participant.
12. Necessary Acts. The Participant hereby agrees to perform all acts, and to
execute and deliver any documents that may be reasonably necessary to carry out
the provisions of this Agreement, including but not limited to all acts and
documents related to compliance with federal and/or state securities and/or tax
laws.
13. Severability. Should any provision of this Agreement be held by a court of
competent jurisdiction to be unenforceable, or enforceable only if modified,
such holding shall not affect the validity of the remainder of this Agreement,
the balance of which shall continue to be binding upon the parties hereto with
any such modification (if any) to become a part hereof and treated as though
contained in this original Agreement. Moreover, if one or more of the provisions
contained in this Agreement shall for any reason be held to be excessively broad
as to scope, activity, subject or otherwise so as to be unenforceable, in lieu
of severing such unenforceable provision, such provision or provisions shall be
construed by the appropriate judicial body by limiting or reducing it or them,
so as to be enforceable to the maximum extent compatible with the applicable law
as it shall then appear, and such determination by such judicial body shall not
affect the enforceability of such provisions or provisions in any other
jurisdiction.
14. Entire Agreement. This Agreement and the Plan contain the entire agreement
and understanding among the parties as to the subject matter hereof, and
supersedes any other agreements or representations, oral or otherwise, express
or implied, with respect to the subject matter hereof.
15. Headings. Headings are used solely for the convenience of the parties and
shall not be deemed to be a limitation upon or descriptive of the contents of
any such Section.
16. Counterparts; Electronic Signature. This Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original and all
of which together shall be deemed to be one and the same instrument. The
Participant’s electronic signature of this Agreement shall have the same
validity and effect as a signature affixed by the Participant’s hand.
17. Amendment. No amendment or modification hereof shall be valid unless it
shall be in writing and signed by all parties hereto.


3

--------------------------------------------------------------------------------




18. Set-Off. The Participant hereby acknowledges and agrees, without limiting
rights of the Company or any Affiliate thereof otherwise available at law or in
equity, that, to the extent permitted by law, the number of Shares due to the
Participant under this Agreement may be reduced by, and set-off against, any or
all amounts or other consideration payable by the Participant to the Company or
any of its Affiliates under any other agreement or arrangement between the
Participant and the Company or any of its Affiliates; provided that any such
set-off does not result in a penalty under Section 409A of the Code.


[Signature Page Follows]




4

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth above.
 
DRIVE SHACK INC.
 
 
 
 
 
 
By
 
 
 
 
 



 
 
 
 
 
Print Name:
 
 
 
 
 

 
 
 
 
 
Title:
 
 
 
 
 



The undersigned hereby accepts and agrees to all the terms and provisions of the
foregoing Agreement.
 
PARTICIPANT
 
 
 
 
 
 
Signature
 
 
 
 
 



 
 
 
 
 
Print Name:
 
 
 
 
 







5